DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 01/06/2020, in which claims 21-40 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40  are rejected on the ground of nonstatutory double patenting over claims 13-19 and 10-11 of U.S. Patent No. 9900615 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant - 16735486
US Pat. – 9900615 B2 
Claim 21 - One or more computer-readable media having stored thereon encoded data in a bitstream, the one or more computer-readable media being selected from the group consisting of non-volatile memory, optical media, and magnetic media, wherein the encoded data is formatted to facilitate reconstruction by operations comprising:
receiving at least a portion of a compressed video bitstream; 

decoding a current block of a current frame using the representative reference-frame index information as reference-frame index information for a co-located block in the reference frame that is co-located with the current block in the current frame, the co-located block in the reference frame being a different block of the group of blocks than the representative block. 

receiving at least a portion of a compressed video bitstream;  
after decoding a reference frame, buffering, in a buffer, representative motion-vector information and representative reference-frame index information for a group of blocks in the reference frame, the representative reference-frame index information comprising 
decoding a current frame, including, decoding a current block of the current frame using the representative reference-frame index information from the representative block as reference-frame index information for a co-located block in the reference frame that is co-located with the current block in the current frame, the co-located block in the reference frame being a different block of the group of blocks than the representative block;  and storing decoded video information for the current frame, the decoded video information comprising the decoded current block.


Claim 14 - wherein the representative reference-frame index information comprises the only reference-frame index information for the group of blocks that is buffered in the buffer during the decoding of the current frame.
Claim 23 - wherein the operations further comprise: buffering representative coding-mode information for the group of blocks, the representative coding-mode information comprising coding-mode information of the representative block, and wherein the decoding 


Claim 16 - comprising selecting the rightmost and lowermost block of the group of blocks as the representative block of the group of blocks.
Claim 25 - wherein the operations further comprise: selecting a block with an available motion vector as the representative block of the group of blocks by scanning the group of blocks for the block with the available motion vector.
Claim 17 - comprising selecting a block with an available motion vector as the representative block of the group of blocks by scanning the group of blocks for the block with the available motion vector.
Claim 26 - wherein the operations further comprise: scanning the group of blocks; based on the scanning, determining that there are no available motion vectors in the group of blocks; and using a predetermined motion vector as the representative motion-vector information of the group of blocks.
Claim 18 - further comprising scanning the group of blocks;  based on the scanning, determining that there are no available motion vectors in the group of blocks;  and using a predetermined motion vector as the representative motion-vector information for 
the group of blocks.
Claim 27 - wherein the operations further comprise: buffering representative 

least one other reference frame.

Claim 10 – wherein the scanning the group of blocks comprises scanning the last block of the group of blocks first.
Claim 36 - wherein the scanning the group of blocks comprises scanning a block per region of the group of blocks, wherein respective regions of the group of blocks comprise blocks having coding modes that are alike.
Claim 11 - wherein the scanning the group of blocks comprises scanning a block per region of the group of blocks, wherein respective regions of the group of blocks comprise blocks having coding modes that are alike.


Claims 28 to 34 are directed to a computer system comprising a buffer and a video decoder  performing a sequence of processing steps corresponding to the same as claimed in claims 21-25, and are non-patentable over the prior art references for the same reason as previously indicated.



Claims 21-25, 28-40  are rejected on the ground of nonstatutory double patenting over claims 6-12 of U.S. Patent No. 10531118 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant - 16735486
US Pat. – 10531118 B2
Claim 21 - One or more computer-readable media having stored thereon encoded data in a bitstream, the one or more computer-readable media being selected from the group consisting of non-volatile memory, optical media, and magnetic media, wherein the encoded data is formatted to facilitate reconstruction by operations comprising:
receiving at least a portion of a compressed video bitstream; 
after decoding a reference frame, buffering, in a buffer, representative motion-vector information and representative reference-frame index information for a group of blocks in the reference frame, the representative reference-frame index information comprising 
decoding a current block of a current frame using the representative reference-frame index information as reference-frame index information for a co-located block in the reference frame that is co-located with the current block in the current frame, the co-located block in the reference frame being a different block of the group of blocks than the representative block.
Claim 22 - wherein the representative reference-frame index information comprises the only reference-frame index information for the group of blocks that is buffered in the buffer during the decoding of the current frame.

receiving at least a portion of a compressed video bitstream; 
after decoding a reference frame, buffering in the memory representative motion-vector information and representative reference-frame index information for a group of blocks in the reference frame, the representative reference-frame index information comprising reference-frame index information of a representative block of the group of blocks in the reference frame; and 
decoding a current frame using the representative reference-frame index 
Claim 7 - wherein the decoding the current frame comprises using the representative reference-frame index information as reference-frame index information for a co-located block in the reference frame that is co-located with a current block in the current frame, the co-located block being a different block than the representative block.


Claim 24 - wherein the operations further comprise: selecting the rightmost and lowermost block of the group of blocks as the representative block of the group of blocks.
Claim 9 - wherein the one or more processors are further configured to decode video information at least by selecting the rightmost block in the last row of the group of blocks as the representative block of the group of blocks or selecting the leftmost block in the first row of the group of blocks as the representative block of the group of blocks.
Claim 25 - wherein the operations further comprise: selecting a block with an available motion vector as the representative block of the group of blocks by scanning the group of blocks for the block with the available motion vector.
Claim 10 - wherein the one or more processors are further configured to decode video information at least by selecting a block with an available motion vector as the representative block of the group of blocks, the selecting comprising scanning the group of blocks for the block with the available motion vector.
Claim 26 - wherein the operations further comprise: scanning the group of blocks; based on the scanning, determining that there are no available motion vectors in the group of blocks; and using a predetermined motion vector as the representative motion-vector information of the group of blocks.

Claim 27 - wherein the operations further comprise: buffering representative coding-mode information for the group of blocks, 

Claim 35 - wherein the scanning the group of blocks comprises scanning the last block of the group of blocks first.
Claim 11 – wherein the scanning the group of blocks comprises scanning the last block of the group of blocks first.
Claim 36 - wherein the scanning the group of blocks comprises scanning a block per region of the group of blocks, wherein respective regions of the group of blocks comprise blocks having coding modes that are alike.
Claim 12 - wherein the scanning the group of blocks comprises scanning a block per region of the group of blocks, wherein respective regions of the group of blocks comprise blocks having coding modes that are alike.



Claims 28 to 34 are directed to a computer system comprising a buffer and a video decoder  performing a sequence of processing steps corresponding to the same as claimed in claims 21-25, and are non-patentable over the prior art references for the same reason as previously indicated.

.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No. 10531118 B2 in view of Park (US Pub. 20130315571 A1).

Regarding claim 26, claim 6 of U.S. Patent No. 10531118 B2 discloses representative motion-vector information (See remarks above.).
But it does not specifically discloses the operations further comprise: scanning the group of blocks; based on the scanning, determining that there are no available motion vectors in the group of blocks; and using a predetermined motion vector as the representative motion-vector information of the group of blocks.
However, Park teaches the operations further comprise: scanning the group of blocks (Park; Para. [0176, 191, 259-260]. A group of blocks is scanned.); 
based on the scanning, determining that there are no available motion vectors in the group of blocks (Park; Para. [0176, 191, 259-260]. No available motion vector is determined for a group of blocks in accordance with a scanning of block.); and 
using a predetermined motion vector as the representative motion-vector information of the group of blocks (Park; Para. [0176, 191, 259-260]. A predetermined motion vector of (0, 0) is used as a representative motion vector.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use video coding system/method of modified claim 6 of U.S. Patent No. 10531118 B to perform motion information compression, by incorporating Park’s teaching wherein a predetermined (Park; Abstract, Para. [0001].).

Regarding claim 27, claim 6 of U.S. Patent No. 10531118 B2 discloses representative motion-vector information (See remarks above.).
But it does not specifically discloses the operations further comprise: buffering representative coding-mode information for the group of blocks, the representative coding-mode information comprising coding-mode information of the representative block, wherein the representative reference-frame index information for the representative block comprises at least one reference-frame index associated with a reference frame list, and wherein the representative coding-mode information for the representative block indicates that a prediction for the representative block is derivable from at least one other reference frame.
However, Park teaches the operations further comprise: buffering representative coding-mode information for the group of blocks, the representative coding-mode information comprising coding-mode information of the representative block (Park; Fig. 15, Para. [0234, 237-239, 251]. A representative prediction mode is buffered for a group of bocks, wherein the representative prediction mode is a prediction mode of a representative block.), 
wherein the representative reference-frame index information for the representative block comprises at least one reference-frame index associated with a reference frame list (Park; Fig. 15, Para. [0234, 237-239, 251]. A representative reference index is a reference index of a representative block.), and 
wherein the representative coding-mode information for the representative block indicates that a prediction for the representative block is derivable from at least one other reference frame (Park; Fig. 15, Para. [0234, 237-239, 251]. A representative prediction mode of an inter-prediction mode indicates that a prediction is determined from at least one other reference frame.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use video coding system/method of modified claim 6 of U.S. Patent No. 10531118 B to perform motion information compression, by incorporating Park’s teaching wherein representative (Park; Abstract, Para. [0001].). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-40  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukerjee (US Pub. 20050053149 A1) in view of Park (US Pub. 20130315571 A1).

Regarding claim 21, Mukerjee discloses One or more computer-readable media having stored thereon encoded data in a bitstream, the one or more computer-readable media being selected from the group consisting of non-volatile memory, optical media, and magnetic media, wherein the encoded data is formatted to facilitate reconstruction by operations comprising (Mukerjee; Para. [0131-132]. One or more computer-readable storage used from a group of magnetic tapes, CD-ROMs, non-volatile cassette, is used to store data of bitstream.): 
receiving at least a portion of a compressed video bitstream (Mukerjee; Para. [0164]. A compressed video bitstream is received.); 
But it does not specifically disclose after decoding a reference frame, buffering, in a buffer, representative motion-vector information and representative reference-frame index information for a group of blocks in the reference frame, the representative reference-frame index information comprising reference- frame index information of a representative block of the group of blocks; and decoding a current block of a current frame using the representative reference-frame index information as reference-frame index information for a co-located block in the reference frame that is co-located with the current block in the current frame, the co-located block in the reference frame being a different block of the group of blocks than the representative block.
However, Park teachs receiving at least a portion of a compressed video bitstream (Park; Fig. 2, Para. [0086-87]. Encoded data of bitstream is received.);
after decoding a reference frame, buffering, in a buffer, representative motion-vector information and representative reference-frame index information for a group of blocks in the reference frame, the representative reference-frame index information comprising reference- frame index information of a representative block of the group of blocks (Park; Fig. 15, Para. [0234, 237-239, 251]. For decoded reference frame, representative motion data of representative motion vector, representative reference index, and representative prediction mode is buffered for a group of blocks in a reference frame, wherein representative reference index is a reference index of a representative block of a group of blocks.); and 
decoding a current block of a current frame using the representative reference-frame index information as reference-frame index information for a co-located block in the reference frame that is co-located with the current block in the current frame, the co-located block in the reference frame being a different block of the group of blocks than the representative block (Park; Fig. 24, [0297-298]. Representative motion data of representative reference index of a co-located block is used for decoding of a current block, wherein the col-located block is a different block from a representative block, e.g. not a top-left block or a right-bottom block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein representative motion data is used to generate prediction block, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

Regarding claim 22, modified Mukerjee teaches the representative reference-frame index information comprises the only reference-frame index information for the group of blocks that is buffered in the buffer during the decoding of the current frame (Park; Fig. 15, Para. [0234, 237-239, 251]. A only reference index of a representative reference index of a group of blocks is buffered during decoding of a current frame.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein representative motion data is buffered in DPB and used to generate prediction block, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

Regarding claim 23, modified Mukerjee teaches the operations further comprise: buffering representative coding-mode information for the group of blocks, the representative coding-mode information comprising coding-mode information of the representative block (Park; Fig. 15, Para. [0234, 237-239, 251]. Representative motion data of a representative prediction mode is buffered, wherein a representative prediction mode is a prediction mode of a representative block.), and 
wherein the decoding the current block of the current frame further comprises using the representative coding-mode information as coding-mode information for the different block in the reference frame, and using the representative motion-vector information as temporal motion- vector information for determining a prediction of the current block in the current frame (Park; Fig. 15, Para. [0234, 237-239, 251]. A representative prediction mode and a representative motion vector of a co-located (a different) block is used as a prediction mode and a motion vector (temporal motion vector) for determining a prediction for decoding a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein representative motion of representative prediction mode and motion vector is determined for a co-located block of blocks, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

the operations further comprise: selecting the rightmost and lowermost block of the group of blocks as the representative block of the group of blocks (Park; Fig. 15, Para. [0234, 237-239, 251]. A bottom right block of blocks is used as a representative block of blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein representative motion data is determined from a bottom right block, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

Regarding claim 25, modified Mukerjee teachs the operations further comprise: selecting a block with an available motion vector as the representative block of the group of blocks by scanning the group of blocks for the block with the available motion vector (Park; Fig. 9, 10, Para. [0231, 260]. A block having motion vector is used as a representative block of a group of blocks in accordance with a scan of a group of blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein representative motion data is determined in accordance with a scan of blocks having motion information, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

Regarding claim 26, modified Mukergee teaches the operations further comprise: scanning the group of blocks (Park; Para. [0176, 191, 259-260]. A group of blocks is scanned.); 
based on the scanning, determining that there are no available motion vectors in the group of blocks (Park; Para. [0176, 191, 259-260]. No available motion vector is determined for a group of blocks in accordance with a scanning of block.); and 
using a predetermined motion vector as the representative motion-vector information of the group of blocks (Park; Para. [0176, 191, 259-260]. A predetermined motion vector of (0, 0) is used as a representative motion vector.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein a predetermined motion vector is used a representative motion vector, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

Regarding claim 27, modified Mukerjee teaches the operations further comprise: buffering representative coding-mode information for the group of blocks, the representative coding-mode information comprising coding-mode information of the representative block (Park; Fig. 15, Para. [0234, 237-239, 251]. A representative prediction mode is buffered for a group of bocks, wherein the representative prediction mode is a prediction mode of a representative block.), 
wherein the representative reference-frame index information for the representative block comprises at least one reference-frame index associated with a reference frame list (Park; Fig. 15, Para. [0234, 237-239, 251]. A representative reference index is a reference index of a representative block.), and 
wherein the representative coding-mode information for the representative block indicates that a prediction for the representative block is derivable from at least one other reference frame (Park; Fig. 15, Para. [0234, 237-239, 251]. A representative prediction mode of an inter-prediction mode indicates that a prediction is determined from at least one other reference frame.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein representative motion data of representative motion vector, prediction mode, reference index is used during block prediction, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

(Park; Para. [0234, 237-239, 251].) performing a sequence of processing steps corresponding to the same as claimed in claims 21-25, and are non-patentable over the prior art references for the same reason as previously indicated.

Regarding claim 35, modified Mukerjee teaches the scanning the group of blocks comprises scanning the last block of the group of blocks first (Park; Fig. 10a-m, Para. [0176-189]. A last block of a group of blocks is scanned first.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein different scan orders are employed for processing blocks, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

Regarding claim 36, modified Mukerjee teaches the scanning the group of blocks comprises scanning a block per region of the group of blocks, wherein respective regions of the group of blocks comprise blocks having coding modes that are alike (Park; Fig. 10a-m. Para. [0176-189]. A group of blocks is scanned a block per region of blocks, wherein a region of blocks include coding alike coding modes.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to use modified Mukerjee’s video coding system/method to perform motion information compression, by incorporating Park’s teaching wherein different scan orders are employed for processing blocks in different regions, for the motivation to derive temporal motion vector prediction for video coding (Park; Abstract, Para. [0001].).

Claims 37-40 are directed to a video decoder configured to perform a sequence of processing steps corresponding to the same as claimed in claims 28-30, 34-36, and are non-patentable for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US Pub. 20130308704 A1) teaches deriving a temporal motion vector predictor (TMVP) 
from the motion information of the determined reference prediction unit.
Zhou (US Pub. 20120263231 A1) teaches A method for derivation of a temporal motion data (TMD) candidate relative to a co-located PU in a co-located largest coding unit.
Sugio (US Pub. 20130301736 A1) teaches using multiple reference indices and respective motion vectors for generating prediction in accordance with a flag.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.